IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: March 07, 2019.

                                                    __________________________________
                                                           H. CHRISTOPHER MOTT
                                                    UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 IN RE:                                                      CASE NO. 18-11606-TMD
   JAMES D. BARTZ
   SHARON K. OOTEN
   DEBTORS                                                   CHAPTER 13

              ORDER DENYING CONFIRMATION OF CHAPTER 13 PLAN

        Came on to be heard on February 26, 2019 in Austin, Texas, the Confirmation Hearing
for the above-referenced case, at which, Deborah B. Langehennig, Chapter 13 Trustee, appeared
in person and the Debtors appeared by and through Debtors' attorney of record.

       The Court finds that Confirmation of the Chapter 13 Plan filed on December 5,
2018 is DENIED.

       The Confirmation Hearing on the Amended Plan filed on February 22, 2019 shall be
held on March 26, 2019 at 1:00 PM at U.S. Bankruptcy Courtroom 2, 903 San Jacinto,
Third Floor, Austin, TX 78701.
        IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Confirmation
of the Chapter 13 plan filed on December 5, 2018 is DENIED.
       IT IS FURTHER ORDERED, ADJUDGED and DECREED that the Confirmation
Hearing on the Amended Plan filed on February 22, 2019 shall be held on March 26, 2019 at
1:00 PM subject to the findings above.
                                             ###
ORDER PREPARED BY:

Deborah B. Langehennig
6201 Guadalupe Street
Austin, TX 78752
